

117 HR 2083 IH: To prohibit the use of Federal funds for certain purposes within the District of Columbia.
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2083IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Calvert (for himself, Mr. McCarthy, Mr. Van Drew, Mr. Nunes, Mr. Fleischmann, Mrs. Wagner, Mr. Gaetz, Ms. Tenney, Mr. Kelly of Pennsylvania, Mr. Duncan, Mr. Steube, Mrs. Steel, Mr. Obernolte, Mr. LaMalfa, Mr. Brooks, Mr. Issa, Mr. Wenstrup, Mr. Harris, Mr. Owens, Mr. McClintock, Mr. Weber of Texas, Mr. Rosendale, Mr. Perry, Mr. Grothman, Mr. Valadao, Mr. Donalds, Mr. Reschenthaler, Mr. Mann, Mrs. Miller of West Virginia, Mr. Baird, Mr. Lamborn, Mr. Gooden of Texas, Mr. Roy, Mr. Crawford, Mr. Clyde, Mr. Bishop of North Carolina, Mr. Stewart, Mr. Bacon, Mr. Babin, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds for certain purposes within the District of Columbia. 
1.Prohibitions on Federal funds for certain purposes within the District of Columbia 
(a)National GuardNo Federal funds may be used after the day that is 15 days after the date of the enactment of this Act to support the mission of the National Guard in the District of Columbia in response to the attacks on the United States Capitol Buildings and Grounds (as defined and described in sections 5101 and 5102 of title 40, United States Code) on January 6, 2021. (b)FencingNo Federal funds may be used to install permanent fencing around— 
(1)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or (2)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title. 
